              Case 2:18-cv-00055-TSZ Document 277 Filed 02/23/21 Page 1 of 6




1                                                                 The Honorable Thomas S. Zilly

2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE

9    BAO XUYEN LE, as Personal Representative
     of the Estate of TOMMY LE; HOAI “SUNNY”
10
     LE; and DIEU HO,                                          No. 2:18-CV-00055-TSZ
11
                                                 Plaintiffs,
12                                                             DEFENDANT KING COUNTY’S
                    vs.                                        SUPPLEMENTAL BRIEFING TO
13                                                             THE COURT’S MINUTE ORDER
     REVEREND DR. MARTIN LUTHER KING                           NO. 272
14   JR. COUNTY; and KING COUNTY DEPUTY
     SHERIFF CESAR MOLINA,
15                                                             Noted for: February 25, 2021
                                            Defendants.
16

17
                                             I. ARGUMENT
18
            Defendants King County and KCSO Deputy Cesar Molina filed separate
19
     Objections To A Fully Virtual Trial. See Dkts. 168 & 271. Plaintiffs filed no response. The
20
     Court then ordered the parties to file supplemental briefing on that issue as well as
21
     factors specific to this trial. Dkt. 272.
22
            The parties were asked to address whether this Court could still require the trial
23
     to be conducted virtually over the defendants’ objections in light of Liu v. State Farm
                                                                     Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S SUPPLEMENTAL                            CIVIL DIVISION, Litigation Section
                                                                     900 King County Administration Building
     BRIEFING TO THE COURT’S MINUTE ORDER NO. 272 - 1                500 Fourth Avenue
                                                                     Seattle, Washington 98104
                                                                     (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 277 Filed 02/23/21 Page 2 of 6




1    Mut. Auto. Ins. Co., --- F. Supp. 3d. ---, 2020 WL 8465987 (W.D. Wash. Dec 17, 2020), Dkt.

2    272(k). While one takeaway from Liu is that the trial court exercised that option under
3
     Fed. R. Civ. 43(a)1, no appellate court has yet affirmed such a decision when one party
4
     objects. And, the admitted liability, one-week trial in Liu is decidedly different from the
5
     multiple party, complicated legal three-week trial in this case.2 See ABA Journal
6
     Weekly Newsletter, “Judges differ on when it’s safe to hold in-person jury trials”
7
     (2/19/21)(citing that U.S. District Court Judge Robert Lasnik found that unfeasible
8
     social distancing requirements, a lack of protective equipment and his belief that risks
9
     to certain demographics, including the elderly and people with underlying health
10

11   conditions, make it “difficult, if not impossible, to obtain a jury pool that would

12   represent a fair cross section of the community”).3 The reasoning by these learned

13   judges should be weighed against the rationale offered in Liu. Additionally, King

14   County Superior Court began conducting live trials again last week in light of the

15

16

17
     1 The Notes of Advisory Committee on FRCP 43 emphasize, “The importance of presenting live
18   testimony in court cannot be forgotten. The very ceremony of trial and the presence of the fact-
     finder may exert a powerful force for truth-telling. The opportunity to judge the demeanor of a
19   witness face-to-face is accorded great value in tradition.”
     2 In United States v. Fanyo-Oatchou, 2020 WL 6685063, U.S. District Judge John C. Coughenour

20   continued a criminal trial to June 2021 finding:
     1. “The COVID-19 pandemic has made it difficult for the Court to obtain an adequate spectrum
21   of jurors to represent a fair cross section of the community, which would likely make
     proceeding with an earlier trial date impossible or would result in a miscarriage of justice. See
22   18 U.S.C. § 3161(h)(7)(B)(i).
     2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and Court staff
23   to be present in the courtroom. Therefore, proceeding with an earlier trial would be impossible
     or would result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
     3 U.S. v. Arumugam, CR19-041RSL.

                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S SUPPLEMENTAL                              CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     BRIEFING TO THE COURT’S MINUTE ORDER NO. 272 - 2                  500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
               Case 2:18-cv-00055-TSZ Document 277 Filed 02/23/21 Page 3 of 6




1    Governor significantly reopening the State and the greatly reduced COVID-19 numbers

2    over the last couple of weeks.
3
              King County strongly objects to a remote trial and the following responses to the
4
     Court’s Minute Order should not be viewed as a waiver of its stated position.
5
              King County addresses the subjects in Paragraph 2 starting with 2(c), the
6
     anticipated number of trial days. The parties originally estimated up to 15 court days.
7
     That was before the pandemic outbreak so an additional 1-2 days may be needed to
8
     conduct voir dire remotely and to deal with anticipated technical challenges that have
9
     plagued virtual trials. In addition, Paragraph 2(c) necessitates recognition that any
10

11   prolonged requirement of the jurors to follow the trial remotely will add to the number

12   of days of trial. And, as discussed in Liu, supra, “the trial days will be shortened (and

13   include several breaks) to further reduce the possibility of distraction and/or fatigue

14   among the jurors.” As a result, a fully remote trial will likely necessitate additional trial

15   days.4

16            As to Paragraph 2(d), number of exhibits and 2(e), number of witnesses, King
17
     County believes its previous representation of 85 exhibits and 40 witnesses for trial is
18
     accurate. Defendants will work with opposing counsel to address admissibility of
19
     exhibits pretrial to expedite the proceedings.
20

21

22
     4That being said, defendants have dispositive motions pending that, if granted, will greatly
23   streamline the trial. Defendants intend to file supplemental motions in limine which, if granted,
     could also drastically reduce the length of trial.

                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S SUPPLEMENTAL                              CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     BRIEFING TO THE COURT’S MINUTE ORDER NO. 272 - 3                  500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-00055-TSZ Document 277 Filed 02/23/21 Page 4 of 6




1           As to Paragraph 2(f), regarding witnesses testifying remotely however the trial is

2    conducted, King County believes any non-King County witnesses who are concerned
3
     about appearing in-person due to the pandemic and certain out-of-state experts should
4
     be able to testify remotely.
5
            As to Paragraph 2(j) limiting the number of attorneys and litigation staff in the
6
     courtroom, King County will require its two counsel, one paralegal, one tech support
7
     and a King County representative at all times.5
8
            As to Paragraph 2(g), the impact on jurors of an in-person trial, King County
9
     believes that with an 8-person jury, any in-person attendance can be accommodated.
10

11   King County Superior Court has placed jurors in the spectator seating area to ensure

12   adequate social distancing.

13          As to Paragraph 2(h), remote jury deliberations, King County strongly believes

14   all deliberations should be conducted in-person. This will ensure continuity and focus.

15          As to Paragraph 2(i) access of the public to trial, that can be accomplished by

16   access to a remote platform.
17
                                          II. CONCLUSION
18
            Defendant King County respectfully requests that this trial be tried in-person in
19
     its entirety for the reasons outlined in its Objections To a Fully Virtual Trial. Defendants
20
     will be irreparably prejudiced by a proceeding that cannot obtain an adequate spectrum
21
     of jurors to represent a fair cross section of the community due to the COVID-19
22

23
     5It is anticipated co-defendant Cesar Molina and his counsel will also be present with King
     County throughout trial, while properly socially distanced.
                                                                      Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S SUPPLEMENTAL                             CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     BRIEFING TO THE COURT’S MINUTE ORDER NO. 272 - 4                 500 Fourth Avenue
                                                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 277 Filed 02/23/21 Page 5 of 6




1    pandemic. There is no measurable prejudice to setting a new trial date in the near future

2    that affords a traditional and proven method to seek justice.
3

4
     DATED this 23rd day of February, 2021 at Seattle, Washington.
5

6                                             DANIEL T. SATTERBERG
                                              King County Prosecuting Attorney
7

8
                                               s/Daniel L. Kinerk___________________
9                                             DANIEL KINERK, WSBA #13537
                                              CARLA B. CARLSTROM, WSBA #27521
10
                                              Senior Deputy Prosecuting Attorneys
                                              Attorney for King County Defendants
11
                                              King County Prosecuting Attorney
12                                            500 Fourth Avenue, Suite 900
                                              Seattle, WA. 98104
13                                            (206) 296-8820 Fax (206) 296-8819
                                              dan.kinerk@kingcounty.gov
14                                            carla.carlstrom@kingcounty.gov

15

16

17

18

19

20

21

22

23


                                                                     Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S SUPPLEMENTAL                            CIVIL DIVISION, Litigation Section
                                                                     900 King County Administration Building
     BRIEFING TO THE COURT’S MINUTE ORDER NO. 272 - 5                500 Fourth Avenue
                                                                     Seattle, Washington 98104
                                                                     (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-00055-TSZ Document 277 Filed 02/23/21 Page 6 of 6




1                         CERTIFICATE OF MAILING AND SERVICE

2          I hereby certify that on February 23, 2021, I electronically filed the foregoing

3    document(s) with the Clerk of the Court using the CM/ECF System which will send
4
     notification of such filing to the following participants:
5
                                        Jeffrey M Campiche
6                                          Philip G. Arnold
                                             Jeffrey Katz
7                                      Attorneys for Plaintiffs
                                   CAMPICHE ARNOLD PLLC
8                            111 Queen Anne Avenue North, Suite 510
                                          Seattle, WA 98109
9                                           (206) 281-9000
                                 jcampiche@campichearnold.com
10                                 parnold@campichearnold.com
                                    jkratz@campichearnold.com
11

12
                                        Timothy R. Gosselin
13                                   Attorney for Cesar Molina
                                  GOSSELIN LAW OFFICE, PLLC
14                                 1901 Jefferson Ave., Suite 304
                                        Tacoma, WA 98402
15                                          253-627-0684
                                    tim@gosselinlawoffice.com
16

17
            I declare under penalty of perjury under the laws of the United States and the
18
     State of Washington that the foregoing is true and correct.
19

20          DATED this 23rd day of February, 2021 at Bellevue, Washington.

21

22                                              ______________________________
                                                Rafael A. Munoz-Cintron
23                                              Legal Assistant
                                                King County Prosecuting Attorney's Office
                                                                   Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY’S SUPPLEMENTAL                          CIVIL DIVISION, Litigation Section
                                                                   900 King County Administration Building
     BRIEFING TO THE COURT’S MINUTE ORDER NO. 272 - 6              500 Fourth Avenue
                                                                   Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
